Land, J.
The plaintiffs, who composed the late Sanitary commission of this city, by appointment of the Board of Health, instituted this suit to'recover the sum of seventeen thousand dollars for services rendered in the discharge of their functions.
The Board of Health had no authority to establish the Sanitary coni-missiou of which the plaintiffs were members; — But if it be conceded that the establishment of the Commission was recognized and ratified on the part of the Common Council of the city, still we are of opinion that the plaintiffs cannot recover; first, because if they acted as agents for the city, the law presumes that their services were rendered gratuitously; secondly, because if they acted as officers for the city, they then accepted a public trust to which neither fees nor emoluments were attached by any ordinance of the city ; and thirdly, because there was no agreement between them and the city, either before or after the rendition of services, for 'the payment of fees or other compensation.
Under these circumstances, the plaintiffs have no cause of action which can be recognized and enforced in a court of law.
It is, therefore, ordered, adjudged and decreed, that the jrtdgment of the lower court be affirmed, with costs.
Vooehxes, T., absent.